EXHIBIT 10.01




AMENDMENT TO SHARE EXCHANGE AGREEMENT




THIS AMENDMENT TO EXTENSION AGREEMENT (“Agreement”) is entered into effective
this 5th day of May, 2011, by and among Media Technologies, Inc., a Nevada
corporation (the “Corporation” or “MDTC”), TechTV Media Inc., a Nevada
Corporation (the “TechTV”), and R. Gordon Jones (the “Selling Stockholder”)




RECITALS




A.

Whereas, January 12, 2011, the Corporation, TechTV and the Selling Stockholder
entered into a Share Exchange Agreement (the “Share Exchange Agreement”) under
which the Corporation would acquired 100% of the capital stock of TechTV in
exchange for 5,000,000 shares of common stock of the Corporation, which shares
were issued, are held in escrow and are to be delivered to the Selling
Stockholder upon reaching certain milestones.




B.

Whereas, the Corporation and the Selling Stockholder have agreed to modify the
terms of the Share Exchange Agreement to provide that the Selling Stockholder
shall be entitled to 3,500,000 shares of common stock of the Corporation, which
shares will be held in escrow and delivered to the Selling Stockholder upon
reaching certain milestones, as provided in this Agreement.




AGREEMENT




NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are hereby acknowledged, it is hereby
agreed as follows:  




1.

Capitalized terms used but not defined in this Agreement have the meanings set
forth in the Share Exchange Agreement.




2.

Article 2, Sections 2.2, 2.3 and 2.4 of the Share Exchange Agreement are hereby
amended to read as follows:




2.1

Acquisition Consideration. The total Acquisition Consideration to be paid by
MDTC for the TechTV Shares shall be a total of 3,500,000 shares of the
previously authorized but unissued unregistered and restricted shares of the
Common Stock, $0.001 par value per share of MDTC, subject to and based upon
TechTV securing 350,000 new Subscriptions (the "Anticipated Subscribers") during
the period commencing on the date of Closing and ending on the second year
anniversary date thereof (the "Subscriber Period").   Subject to all the terms
and condi­tions of this Agreement, MDTC will issue the Acquisition Consideration
of 3,500,000 MDTC Shares in the name of the Selling Stockholder, in 8 separate
certificates of 437,500 shares each, which shares shall be held in escrow,
subject to delivery and/or cancellation as set forth below.  




2.2

Deposit and Escrow of Acquisition Consideration Shares.  MDTC and the Selling
Stockholder hereby agrees that the Escrow Holder, pursuant to the terms of an
Escrow Agreement attached hereto as Exhibit 2.3, shall hold in escrow the eight
(8) stock certificates for 437,500 shares each, issued by MDTC in the name of
the Selling Stockholder, representing an aggregate of 3,500,000 MDTC  Shares, as
set  forth in Section 2.2, along with irrevocable stock powers issued in blank
(the "Stock Powers") duly executed by the Seller Stockholder with signature
medallion guaranteed.





Page 1 of 2




--------------------------------------------------------------------------------



2.3

Delivery and/or Cancellation of Escrow Shares.  During the Subscriber Period
Escrow Holder release a certificate representing 437,500 MDTC shares for each
43,750 Subscribers under TechTV Contracts secured. As soon as practicable, but
in no event later than 30 days after the end of each three month period (each a
“Calculation Period”) commencing on the Closing Date, provided that TechTV has
secured TechTV Contracts with Cable Providers during said three month
Calculation Period, which Cable Providers have an aggregate Subscriber base
calculated as of the date of the TechTV Contract of a minimum of 43,750
Subscribers, Escrow Holder will release and deliver to the Selling Shareholder a
certificate representing 437,500 MDTC Shares. If TechTV has not secured TectTV
Contracts with Cable Providers with a minimum of 43,750 Subscribers during such
Calculation Period, no shares shall be released from escrow.  Any Subscriber’s
in excess of the minimum of 43,750 but less than the number necessary for the
release of the next block of MDTC Shares, shall rollover and be added to the
number Subscriber in the next Calculation period, and the release of shares
shall be subject to TechTV securing TechTV Contracts by the end of such
Calculation Period with Cable Providers with a minimum of 43,750 Subscribers.
 As soon as practicable, but in no event later than 45 days after the end of the
Subscriber period MDTC and TechTV shall determine the total number of
Subscribers under the TechTV Contracts secured during the Subscriber  Period and
Escrow Holder shall release and deliver certificates for any shares due for
delivery based on the quotient obtained by dividing the total number of
Subscriber under the TechTV Contracts, as the numerator and 500,000 as the
denominator, and shall deliver the certificates representing the remaining
balance of the MDTC Shares which have not been released, and accompanying Stock
Powers to the then acting registrar and transfer agent for cancellation.




3.

Except as amended as set forth above, all other terms and conditions of the
Merger Agreement shall remain in full force and effect.




IN WITNESS WHEREOF, each of the parties hereto has caused its corporate name to
be hereunto subscribed by its officer thereunto duly authorized all as of the
day and year first above written.







 

MEDIA TECHNOLOGIES, INC.

 

A Nevada Corporation

 

 

 

 

 

/s/ Bryant D. Cragun

 

 

By:  Bryant D. Cragun

 

 

Its:  President and Secretary

 

 

 

 

 

TECHTV MEDIA INC.

 

 

 

 

/s/ R. Gordon Jones

 

 

By: R. Gordon Jones

 

 

Its: President and Secretary

 

 

 

 

 

 

 

 

SELLING STOCKHOLDER

 

 

 

 

/s/ R. Gordon Jones

 

 

R. Gordon Jones

 








Page 2 of 2


